MEANS, Judge,
specially concurring
I concur in the court’s opinion as expressed by Judge Reif. I write separately to emphasize the mandatory disqualification expressed in the Code of Judicial Conduct. 5 O.S.1981, ch. 1, App. 4.
The supreme court adopted the present Code of Judicial Conduct to govern judicial behavior. Canon 3(C) sets forth the test for disqualification of a judge:
C. Disqualification
(1) A judge should disqualify himself in a proceeding in which his impartiality might reasonably be questioned, including but not limited to instances where:
[[Image here]]
(b) he served as lawyer in the matter in controversy....
The Code’s standard for disqualification recites an objective test, not a subjective one. Under this test, a judge’s impartiality is conclusively “reasonably questioned” when he has served as a lawyer in the matter in controversy. Once such an objective conclusion has been established, the personal views of the judge regarding his own impartiality are immaterial. Merritt v. Hunter, 575 P.2d 623, 624 (Okla.1978).
Judge Harris’ prior representation of the ex-husband in the first divorce proceeding certainly places the judge in a position where his impartiality might be questioned. As Justice Frankfurter observed when stating the reasons for his recusal in Public Utilities Comm. v. Pollak, 343 U.S. 451, 467, 72 S.Ct. 813, 823, 96 L.Ed. 1068 (1952), “[t]he guiding consideration is that the administration of justice should reasonably *1097appear to be disinterested as well as be so in fact.” I therefore concur in the majority view requiring disqualification.